EXHIBIT23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (FormS-8 No.’s 333-106276, 333-116602, 333-48726, 333-96623, 333-65964, 333-127299, 333-136408, 333-141383, 333-172230 and 333-173802) pertaining to the Support.com,Inc. Amended and Restated 1998 Stock Option Plan, the Support.com,Inc. 2000 Omnibus Equity Incentive Plan, the Support.com,Inc. 2000 Employee Stock Purchase Plan, the Support.com, Inc. 2010 Equity and Performance Incentive Plan and the Support.com, Inc. 2011 Employee Stock Purchase Plan of our reports dated March9, 2012, with respect to the consolidated financial statements of Support.com,Inc., and the effectiveness of internal control over financial reporting of Support.com,Inc. included in this Annual Report (Form10-K) for the year ended December31, 2011. /s/Ernst & Young LLP Redwood City, California March9, 2012
